UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Ryan M. Charles Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2014 Date of reporting period: January 31, 2014 ITEM 1. REPORT TO STOCKHOLDERS DAVIS NEW YORK VENTURE FUND Table of Contents Shareholder Letter 2 Management’s Discussion of Fund Performance 3 Fund Overview 5 Expense Example 6 Schedule of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 15 Statements of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 23 Privacy Notice and Householding 25 Directors and Officers 26 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis New York Venture Fund prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Davis New York Venture Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund. A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Fund’s website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS NEW YORK VENTURE FUND Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of Davis New York Venture Fund recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports we include all of the required quantitative information such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Manager Commentary. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust.We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis Danton G. Goei President & Portfolio Manager Portfolio Manager March 3, 2014 2 DAVIS NEW YORK VENTURE FUND Management’s Discussion of Fund Performance Performance Overview Davis New York Venture Fund’s Class A shares delivered a total return on net asset value of 5.94% for the six-month period ended January 31, 2014. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 6.85%. The sectors1 within the Index that turned in the strongest performance over the six-month period were Information Technology and Industrials. The sectors within the Index that turned in the weakest performance over the six-month period were Telecommunication Services and Consumer Staples. The Fund’s Absolute Performance Information Technology companies were the most important contributor2 to the Fund’s absolute performance over the six-month period. Google3 was among the most important contributors to performance. Financial companies were the second most important contributor to the Fund’s absolute performance. American Express, Wells Fargo, Visa, and Bank of New York Mellon were among the most important contributors to performance. Berkshire Hathaway, Hang Lung Group, Progressive, and Alleghany were among the most important detractors from performance. Consumer Discretionary companies were the most important detractor from the Fund’s absolute performance. Bed Bath & Beyond and CarMax were among the most important detractors from performance. Netflix and Priceline.com were among the most important contributors to performance. Other important contributors to performance included CVS Caremark, Express Scripts Holding, and OCI. Other important detractors from performance included Laboratory Corp. of America Holdings, Costco Wholesale, Philip Morris International, and Coca-Cola. The Fund had approximately 14% of its net assets invested in foreign companies at January 31, 2014. There was very little difference between the performance of foreign companies and domestic companies held by the Fund. The Fund’s Relative Performance Consumer Discretionary companies were the most important detractor from the Fund’s performance relative to the Index over the six-month period. The Fund’s Consumer Discretionary companies under-performed the corresponding sector within the Index and had a lower average weighting. Health Care companies were the second most important detractor from the Fund’s relative performance. The Fund’s Health Care companies under-performed the corresponding sector within the Index and had a lower average weighting. Information Technology companies were the most important contributor to the Fund’s relative performance. The Fund’s Information Technology companies out-performed the corresponding sector within the Index and had a lower average weighting. Energy companies were the second most important contributor to the Fund’s relative performance. The Fund’s Energy companies out-performed the corresponding sector within the Index and had a lower average weighting. Davis New York Venture Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis New York Venture Fund’s principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, headline risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS NEW YORK VENTURE FUND Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis New York Venture Fund Class A versus the Standard & Poor’s 500® Index over 10 years for an investment made on January 31, 2004 Average Annual Total Return for periods ended January 31, 2014 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 21.20% 17.79% 6.08% 11.84% 02/17/69 0.86% 0.86% Class A - with sales charge 15.44% 16.65% 5.56% 11.72% 02/17/69 0.86% 0.86% Class B†, ** 16.06% 16.51% 5.47% 9.87% 12/01/94 1.79% 1.79% Class C** 19.19% 16.86% 5.26% 9.24% 12/20/94 1.64% 1.64% Class R 20.80% 17.40% 5.76% 7.20% 08/20/03 1.17% 1.17% Class Y 21.47% 18.10% 6.37% 8.51% 10/02/96 0.62% 0.62% S&P 500® Index*** 21.52% 19.19% 6.83% 9.90% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis New York Venture Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from February 17, 1969. 4 DAVIS NEW YORK VENTURE FUND Fund Overview January 31, 2014 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 01/31/14 Net Assets) (% of 01/31/14 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 84.70% Diversified Financials 24.48% 8.33% Common Stock (Foreign) 13.81% Information Technology 14.66% 18.82% Corporate Bonds (Foreign) 0.04% Health Care 7.88% 13.47% Short-Term Investments 2.26% Retailing 7.57% 4.35% Other Assets & Liabilities (0.81)% Food & Staples Retailing 6.92% 2.31% 100.00% Banks 6.43% 2.94% Insurance 6.06% 2.88% Materials 5.69% 3.46% Energy 5.06% 10.07% Capital Goods 3.51% 8.17% Food, Beverage & Tobacco 3.21% 5.15% Media 2.61% 3.69% Transportation 2.44% 2.00% Consumer Services 1.41% 1.79% Other 1.19% 10.57% Real Estate 0.88% 2.00% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 01/31/14 Net Assets) Google Inc., Class A Software & Services 7.86% American Express Co. Consumer Finance 6.97% Bank of New York Mellon Corp. Capital Markets 6.69% Wells Fargo & Co. Commercial Banks 6.33% Berkshire Hathaway Inc., Class A Diversified Financial Services 4.59% CVS Caremark Corp. Food & Staples Retailing 3.40% Bed Bath & Beyond Inc. Retailing 3.37% Costco Wholesale Corp. Food & Staples Retailing 2.91% Canadian Natural Resources Ltd. Energy 2.71% UnitedHealth Group Inc. Health Care Equipment & Services 2.59% 5 DAVIS NEW YORK VENTURE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and contingent deferred sales charges on redemptions; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended January 31, 2014. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would have been higher, and your ending account value would have been lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads). Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 DAVIS NEW YORK VENTURE FUND Expense Example (Unaudited) – (Continued) Beginning Account Value Ending Account Value Expenses Paid During Period* (08/01/13) (01/31/14) (08/01/13-01/31/14) Class A (annualized expense ratio 0.86%**) Actual Hypothetical Class B (annualized expense ratio 1.79%**) Actual Hypothetical Class C (annualized expense ratio 1.64%**) Actual Hypothetical Class R (annualized expense ratio 1.17%**) Actual Hypothetical Class Y (annualized expense ratio 0.62%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class’s annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratio reflects the impact, if any, of certain reimbursements from the Adviser. 7 DAVIS NEW YORK VENTURE FUND Schedule of Investments January 31, 2014 (Unaudited) Shares Value (Note 1) COMMON STOCK – (98.51%) CONSUMER DISCRETIONARY – (12.34%) Automobiles & Components – (0.36%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.56%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Consumer Services – (1.39%) Las Vegas Sands Corp. Media – (2.57%) Liberty Global PLC, Series C* Walt Disney Co. Retailing – (7.46%) Bed Bath & Beyond Inc.* CarMax, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Priceline.com Inc.* Total Consumer Discretionary CONSUMER STAPLES – (9.99%) Food & Staples Retailing – (6.82%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (3.17%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Total Consumer Staples ENERGY – (4.98%) Canadian Natural Resources Ltd.(Canada) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Total Energy FINANCIALS – (37.30%) Banks – (6.33%) Commercial Banks – (6.33%) Wells Fargo & Co. Diversified Financials – (24.12%) Capital Markets – (10.46%) Bank of New York Mellon Corp. 8 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) January 31, 2014 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Capital Markets – (Continued) Brookfield Asset Management Inc., Class A(Canada)(a) $ Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (6.97%) American Express Co. Diversified Financial Services – (6.69%) Berkshire Hathaway Inc., Class A* JPMorgan Chase & Co. Visa Inc., Class A Insurance – (5.98%) Multi-line Insurance – (2.09%) Fairfax Financial Holdings Ltd.(Canada)(a) Fairfax Financial Holdings Ltd., 144A(Canada)(b) Loews Corp. Property & Casualty Insurance – (2.82%) ACE Ltd. Markel Corp.* Progressive Corp. Reinsurance – (1.07%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (0.87%) Brookfield Property Partners L.P. Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (7.76%) Health Care Equipment & Services – (7.27%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings*(c) UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (0.49%) Agilent Technologies, Inc. Total Health Care INDUSTRIALS – (6.12%) Capital Goods – (3.46%) OCI N.V.(Netherlands)* 9 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) January 31, 2014 (Unaudited) Shares/Units/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Capital Goods – (Continued) PACCAR Inc. $ Textron Inc. Commercial & Professional Services – (0.25%) Experian PLC(United Kingdom) Iron Mountain Inc. Transportation – (2.41%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (14.45%) Semiconductors & Semiconductor Equipment – (1.25%) Texas Instruments Inc. Software & Services – (12.81%) Activision Blizzard, Inc. ASAC II L.P., Private Placement*(d) Google Inc., Class A* Microsoft Corp. Oracle Corp. Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* Twitter, Inc.* Technology Hardware & Equipment – (0.39%) Hewlett-Packard Co. Total Information Technology MATERIALS – (5.57%) Air Products and Chemicals, Inc. Ecolab Inc. Emerald Plantation Holdings Ltd.(China)* Lafarge S.A.(France) Martin Marietta Materials, Inc. Monsanto Co. Praxair, Inc. Total Materials TOTAL COMMON STOCK – (Identified cost $10,702,151,046) CORPORATE BONDS – (0.04%) MATERIALS – (0.04%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%/8.00%, 01/30/20(China)(e) $ TOTAL CORPORATE BONDS – (Identified cost $7,034,854) 10 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) January 31, 2014 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (1.52%) COMMERCIAL PAPER – (0.56%) Bank of Tokyo-Mitsubishi UFJ Ltd. of New York, 0.11%, 02/03/14 $ $ Bank of Tokyo-Mitsubishi UFJ Ltd. of New York, 0.09%, 02/07/14 Barclays U.S. Funding LLC, 0.08%, 02/03/14 Prudential Funding LLC, 0.06%, 02/07/14 Working Capital Management Co., 0.12%, 02/07/14 Total Commercial Paper REPURCHASE AGREEMENTS – (0.96%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.03%, 02/03/14, dated 01/31/14, repurchase value of $95,430,239 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.375%-2.00%, 01/15/16-01/31/16, total market value Nomura Securities International, Inc. Joint Repurchase Agreement, 0.03%, 02/03/14, dated 01/31/14, repurchase value of $96,242,241 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-7.00%, 11/15/25-01/01/44, total market value Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $305,670,684) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (0.74%) Citigroup Global Markets, Inc. Joint Repurchase Agreement, 0.04%, 02/03/14, dated 01/31/14, repurchase value of $91,000,303 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 1.25%-7.00%, 08/01/14-01/01/44, total market value $92,820,000) Merrill Lynch & Co., Inc. Joint Repurchase Agreement, 0.03%, 02/03/14, dated 01/31/14, repurchase value of $58,000,145 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-4.50%, 07/01/38-09/01/43, total market value TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $149,000,000) Total Investments – (100.81%) – (Identified cost $11,163,856,584) – (f) Liabilities Less Other Assets – (0.81%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Security is partially on loan – See Note 6 of the Notes to Financial Statements. (b) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $43,822,835 or 0.22% of the Fund's net assets as of January 31, 2014. 11 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) January 31, 2014 (Unaudited) (c) Affiliated Company. Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the six months ended January 31, 2014. The aggregate fair value of the securities of affiliated companies held by the Fund as of January 31, 2014, amounts to $427,534,207. Transactions during the period in which the issuers were affiliates are as follows: Security Shares July 31, 2013 Gross Additions Gross Reductions Shares January 31, 2014 Dividend Income Laboratory Corp. of America Holdings – $ – (d) Restricted Security – See Note 7 of the Notes to Financial Statements. (e) Represents a PIK Toggle Note: PIK (Pay-In-Kind) toggle notes pay interest in cash at one rate or, at the company's option, pay interest in additional PIK toggle notes. The interest paid in additional notes is set at a higher rate than the cash interest rate. (f) Aggregate cost for federal income tax purposes is $11,163,878,898. At January 31, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 12 DAVIS NEW YORK VENTURE FUND Statement of Assets and Liabilities At January 31, 2014 (Unaudited) ASSETS: Investments in securities at value* (see accompanying Schedule of Investments): Unaffiliated companies $ Affiliated companies Collateral for securities loaned (Note 6) Cash Cash - uninvested collateral for securities loaned (Note 6) Receivables: Capital stock sold Dividends and interest Investment securities sold Prepaid expenses Total assets LIABILITIES: Return of collateral for securities loaned (Note 6) Payables: Capital stock redeemed Investment securities purchased Accrued distribution and service plan fees Accrued investment advisory fee Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed net investment income Accumulated net realized gains from investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Net Assets $ *Including: Cost of unaffiliated companies $ Cost of affiliated companies Cost of collateral of securities loaned Market value of securities on loan 13 DAVIS NEW YORK VENTURE FUND Statement of Assets and Liabilities – (Continued) At January 31, 2014 (Unaudited) CLASS A SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ Maximum offering price per share (100/95.25 of $39.69)† $ CLASS B SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS C SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS R SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS Y SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 14 DAVIS NEW YORK VENTURE FUND Statement of Operations For the six months ended January 31, 2014 (Unaudited) INVESTMENT INCOME: Income: Dividends* $ Interest Net securities lending fees Total income Expenses: Investment advisory fees (Note 3) $ Custodian fees Transfer agent fees: Class A Class B Class C Class R Class Y Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Miscellaneous Payments under distribution plan (Note 3): Class A Class B Class C Class R Total expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain from: Investment transactions Foreign currency transactions Net realized gain Net increase in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ See Notes to Financial Statements 15 DAVIS NEW YORK VENTURE FUND Statements of Changes in Net Assets Six months ended January 31, 2014 (Unaudited) Year ended July 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain from investments and foreign currency transactions Net increase in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – Class C – Class R Class Y Realized gains from investment transactions: Class A Class B Class C Class R Class Y CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 4): Class A Class B Class C Class R Class Y Total decrease in net assets NET ASSETS: Beginning of period End of period* $ $ *Including undistributed net investment income of $ $ See Notes to Financial Statements 16 DAVIS NEW YORK VENTURE FUND Notes to Financial Statements January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Fund is a separate series of Davis New York Venture Fund, Inc. (a Maryland corporation). The Fund is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The Fund’s investment objective is long-term growth of capital. The Fund offers shares in five classes, Class A, Class B, Class C, Class R, and Class Y. Class A shares are sold with a front-end sales charge and Class B and Class C shares are sold at net asset value and may be subject to a contingent deferred sales charge upon redemption. Class B shares automatically convert to Class A shares after 7 years. Class R and Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge upon redemption. Class R shares generally are available only to retirement and benefit plans. Class Y shares are only available to certain qualified investors. Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class based upon the relative proportion of net assets represented by each class. Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class. All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Fund’s Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Fund’s Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Fund for equity securities include, but are not limited to, pricing partnerships by calculating the liquidation value of the investment on a daily basis using the closing price of the underlying stock and a waterfall schedule, which apportions the value of the partnership’s interests based on the value of the net assets of the investment. A liquidity discount is then applied to the liquidation value. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Fund’s valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. 17 DAVIS NEW YORK VENTURE FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer Discretionary $ $ – $ – $ Consumer Staples – – Energy – – Financials – – Health Care – – Industrials – – Information Technology – Materials – Corporate debt securities – – Short-term securities – – Investment of cash collateral for securities loaned – – Total Investments $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the six months ended January 31, 2014. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the six months ended January 31, 2014: Investment Securities: Beginning balance $ – Cost of purchases Increase in unrealized appreciation Ending balance $ Increase in unrealized appreciation during the period on Level 3 securities still held at January 31, 2014 and included in the change in net assets for the period $ There were no transfers of investments into or out of Level 3 of the fair value hierarchy during the period. The cost of purchases may include securities received through corporate actions or exchanges. Realized and unrealized gains (losses) are included in the related amounts on investments in the Statement of Operations. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Assets Table Fair Value at Valuation Unobservable Investments at Value January 31, 2014 Technique Input Amount Equity securities $ Liquidation proceeds/Waterfall methodology based on underlying investment value, then applying liquidity discount Discount rate 14.05% The significant unobservable input used in the fair value measurement of equity securities is the discount rate, which, if changed, would affect the fair value of the Fund’s investment. An increase in the discount rate would result in a decrease in the fair value of the investment. 18 DAVIS NEW YORK VENTURE FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Master Repurchase Agreements - The Fund, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Fund may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss. When the forward currency contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Fund to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Fund includes foreign currency gains and losses realized on the sales of investments together with market gains and losses on such investments in the Statement of Operations. Federal Income Taxes- It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income or excise tax is required. The Adviser has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of January 31, 2014, no provision for income tax is required in the Fund’s financial statements related to these tax positions. The Fund’s federal and state (Arizona) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state department of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2010. Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders- Dividends and distributions to shareholders are recorded on the ex-dividend date. Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of foreign currency transactions, wash sales, passive foreign investment company shares, equalization accounting for tax purposes, and commission repayments. The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Fund. The Fund adjusts certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. 19 DAVIS NEW YORK VENTURE FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Indemnification - Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund. In addition, some of the Fund’s contracts with its service providers contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Fund cannot be determined and the Fund has no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Directors Fees and Expenses - The Fund set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended January 31, 2014 were $1,362,137,166 and $2,612,629,839, respectively. NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Fund. DSA-NY performs research and portfolio management services for the Fund under a Sub-Advisory Agreement with the Adviser. The Fund pays no fees directly to DSA-NY. Certain directors and officers of the Fund are also directors and officers of the general partner of the Adviser. Investment Advisory Fees -Advisory fees are paid monthly to the Adviser. The annual rate is 0.55% of the average net assets on the first $3 billion, 0.54% on the next $1 billion, 0.53% on the next $1 billion, 0.52% on the next $1 billion, 0.51% on the next $1 billion, 0.50% on the next $3 billion, 0.485% on the next $8 billion, 0.47% on the next $7 billion, 0.455% on the next $8 billion, 0.44% on the next $7 billion, 0.425% on the next $8 billion, 0.41% on the next $7 billion, and 0.395% of the average net assets in excess of $55 billion. Advisory fees paid during the six months ended January 31, 2014 approximated 0.50% of the average net assets. Transfer Agent and Accounting Fees -Boston Financial Data Services, Inc. is the Fund’s primary transfer agent. The Adviser is also paid for certain transfer agent services. The fee paid to the Adviser for these services during the six months ended January 31, 2014 amounted to $596,103. State Street Bank and Trust Company (“State Street Bank”) is the Fund’s primary accounting provider. Fees for such services are included in the custodian fees as State Street Bank also serves as the Fund’s custodian. The Adviser is also paid for certain accounting services. The fee paid to the Adviser for these services during the six months ended January 31, 2014 amounted to $225,000. 20 DAVIS NEW YORK VENTURE FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES – (CONTINUED) Distribution Plan Fees-The Fund has adopted separate Distribution Plans (“12b-1 Plans”) for Class A, Class B, Class C, and Class R shares. Under the 12b-1 Plans, the Fund reimburses Davis Distributors, LLC (“Distributor”), the Fund’s Underwriter, for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at an annual rate up to 0.25% of the average net assets maintained by the responsible dealers. The Fund pays the Distributor 12b-1 fees on Class B and Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of Class B or Class C shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc. (“FINRA”), which currently is 1.00%. The Fund pays the 12b-1 fees on Class B and Class C shares in order: (i) to pay the Distributor distribution fees or commissions on Class B and Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B and Class C shares which have been sold. Payments under the Class R Distribution Plan are limited to an annual rate of 0.75% of the average daily net asset value of the Class R shares or the maximum amount provided by applicable rule or regulation of the FINRA (1.00%). The effective rate of the Class R Distribution Plan is currently 0.50%, of which 0.25% may be used to pay distribution fees and 0.25% may be used to pay service fees. Six months ended January 31, 2014 (Unaudited) Class A Class B Class C Class R Distribution fees $ – $ $ $ Service fees Sales Charges -Front-end sales charges and contingent deferred sales charges (“CDSC”) do not represent expenses of the Fund. They are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Class A shares of the Fund are sold at net asset value plus a sales charge and are redeemed at net asset value. On purchases of $1 million or more, the sales charge will not be applied; however a CDSC of 0.50% may be imposed upon redemption if those shares are redeemed within the first year of purchase. Class B and Class C shares of the Fund are sold at net asset value and are redeemed at net asset value. A CDSC is imposed upon redemption of certain Class B shares within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. A CDSC of 1.00% is imposed upon redemption of certain Class C shares within the first year of the original purchase. The Distributor received commissions earned on sales of Class A shares of the Fund, of which a portion was retained by the Distributor and the remaining was re-allowed to investment dealers. Commission advances by the Distributor on the sales of Class B and Class C shares of the Fund are re-allowed to qualified selling dealers. Six months ended January 31, 2014 (Unaudited) Class A Commissions Commission advances by the Distributor on the sale of CDSCs received by the Distributor from Retained Re-allowed to by Distributor investment dealers Class B Class C Class B Class C $ 21 DAVIS NEW YORK VENTURE FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 4 - CAPITAL STOCK At January 31, 2014, there were 3.5 billion shares of capital stock ($0.05 par value per share) authorized for Davis New York Venture Fund, Inc., of which 2.225 billion shares are classified as Davis New York Venture Fund.Transactions in capital stock were as follows: Six months ended January 31, 2014 (Unaudited) Sold Reinvestment of Distributions Redeemed Net Increase (Decrease) Shares:Class A Class B Class C Class R Class Y Value:Class A $ Class B Class C Class R Class Y Year ended July 31, 2013 Sold Reinvestment of Distributions Redeemed Net Decrease Shares:Class A Class B Class C Class R Class Y Value:Class A $ Class B Class C Class R Class Y NOTE 5 - BANK BORROWINGS The Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. The Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. The Fund had no borrowings during the six months ended January 31, 2014. NOTE 6 - SECURITIES LOANED The Fund has entered into a securities lending arrangement with State Street Bank. Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned. As of January 31, 2014, the Fund had on loan securities valued at $149,017,130; cash of $151,320,902 was received as collateral for the loans. The majority of cash was invested in repurchase agreements secured by U.S. Government securities. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. NOTE 7 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value.The aggregate value of restricted securities amounted to $270,119,200 or 1.35% of the Fund’s net assets as of January 31, 2014. Information regarding restricted securities is as follows: Security Acquisition Date Units Cost per Unit Valuation per Unit as of January 31, 2014 ASAC II L.P., Private Placement 10/10/13 $ $ 22 DAVIS NEW YORK VENTURE FUND The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss)a Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis New York Venture Fund Class A: Six months ended January 31, 2014e Year ended July 31, 2013 Year ended July 31, 2012 Year ended July 31, 2011 Year ended July 31, 2010 Year ended July 31, 2009 Davis New York Venture Fund Class B: Six months ended January 31, 2014e Year ended July 31, 2013 Year ended July 31, 2012 Year ended July 31, 2011 Year ended July 31, 2010 Year ended July 31, 2009 Davis New York Venture Fund Class C: Six months ended January 31, 2014e Year ended July 31, 2013 Year ended July 31, 2012 Year ended July 31, 2011 Year ended July 31, 2010 Year ended July 31, 2009 Davis New York Venture Fund Class R: Six months ended January 31, 2014e Year ended July 31, 2013 Year ended July 31, 2012 Year ended July 31, 2011 Year ended July 31, 2010 Year ended July 31, 2009 Davis New York Venture Fund Class Y: Six months ended January 31, 2014e Year ended July 31, 2013 Year ended July 31, 2012 Year ended July 31, 2011 Year ended July 31, 2010 Year ended July 31, 2009 a Per share calculations were based on average shares outstanding for the period. b Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Sales charges are not reflected in the total returns. Total returns are not annualized for periods of less than one year. c The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. 23 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returnb Net Assets, End of Period (in millions) Gross Expense Ratio Net Expense Ratioc Net Investment Income (Loss) Ratio Portfolio Turnoverd $– 5.94% 0.86%f 0.86%f 0.52%f 7% $– 27.84% 0.88% 0.88% 1.14% 7% $– $– 1.54% 0.90% 0.90% 0.89% 11% $– $– 15.70% 0.89% 0.89% 0.93% 8% $– $– 12.74% 0.89% 0.89% 0.67% 13% $– $– (20.08)% 0.92% 0.92% 1.14% 15% $– $– 5.44% 1.79%f 1.79%f (0.41)%f 7% $– 26.64% 1.81% 1.81% 0.21% 7% $– $– $– $– 0.64% 1.82% 1.82% (0.03)% 11% $– $– 14.68% 1.79% 1.79% 0.03% 8% $– $– $– $– 11.77% 1.77% 1.77% (0.21)% 13% $– $– (20.84)% 1.81% 1.81% 0.25% 15% $– $– 5.49% 1.64%f 1.64%f (0.26)%f 7% $– 26.85% 1.67% 1.67% 0.35% 7% $– $– $– $– 0.75% 1.68% 1.68% 0.11% 11% $– $– 14.78% 1.67% 1.67% 0.15% 8% $–g $– $– $–g 11.88% 1.67% 1.67% (0.11)% 13% $– $– (20.74)% 1.71% 1.71% 0.35% 15% $– 5.77% 1.17%f 1.17%f 0.21%f 7% $– 27.45% 1.18% 1.18% 0.84% 7% $– $– 1.24% 1.20% 1.20% 0.59% 11% $– $– 15.33% 1.22% 1.22% 0.60% 8% $– $– 12.35% 1.23% 1.23% 0.33% 13% $– $– (20.42)% 1.32% 1.32% 0.74% 15% $– 6.07% 0.62%f 0.62%f 0.76%f 7% $– 28.14% 0.64% 0.64% 1.38% 7% $– $– 1.79% 0.64% 0.64% 1.15% 11% $– $– 16.05% 0.62% 0.62% 1.20% 8% $– $– 13.04% 0.63% 0.63% 0.93% 13% $– $– (19.88)% 0.63% 0.63% 1.43% 15% d The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. e Unaudited. f Annualized. g Less than $0.005 per share. See Notes to Financial Statements 24 DAVIS NEW YORK VENTURE FUND Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us. We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction. In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent. We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services. We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made. We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Fund will mail only one copy of each prospectus, Annual, and Semi-Annual Report to shareholders having the same last name and address on the Fund’s records. The consolidation of these mailings, called householding, benefits the Fund through reduced mailing expense. If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279. Individual copies of current prospectuses and reports will be sent to you within 30 days after the Fund receives your request to stop householding. 25 DAVIS NEW YORK VENTURE FUND Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death, or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon Feinblatt LLC (law firm). 13 Director, Rodney Trust Company (trust and asset management company). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company. 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago (public transportation system). Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corp. (diversified financial holding company). 13 Director, Graham Holdings Company (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). Samuel H. Iapalucci (07/19/52) Director Director since 2006 Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering) until 2008. 13 Director, exp Global Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Principal, Spears Abacus Advisors, LLC (investment management firm) since 2011; Chairman, NorthRoad Capital Management, LLC (investment management firm) 2002-2011. 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010. 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Co., N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 26 DAVIS NEW YORK VENTURE FUND Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. 15 Director, Selected Funds (consisting of two portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 15 Director, Selected Funds (consisting of two portfolios) since 1998; Director, Graham Holdings Company (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President and Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Ryan M. Charles (born 07/25/78, Davis Funds officer since 2014). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer, and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 27 DAVIS NEW YORK VENTURE FUND Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 1225 Seventeenth Street, Suite 800 Denver, Colorado 80202 For more information about Davis New York Venture Fund, including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report. The Fund’s Statement of Additional Information contains additional information about the Fund’s Directors and is available without charge, upon request, by calling 1-800-279-0279 and on the Fund’s website at www.davisfunds.com. Quarterly Fact Sheets are available on the Fund’s website at www.davisfunds.com. DAVIS RESEARCH FUND Table of Contents Management’s Discussion of Fund Performance 2 Fund Overview 4 Expense Example 5 Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Notes to Financial Statements 13 Financial Highlights 18 Privacy Notice and Householding 19 Directors and Officers 20 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Research Fund prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Davis Research Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund. A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279 and (ii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279 and (ii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-279-0279 and on the SEC’s website at www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS RESEARCH FUND Management’s Discussion of Fund Performance Performance Overview Davis Research Fund’s Class A shares delivered a total return on net asset value of 6.82% for the six-month period ended January 31, 2014. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 6.85%. The sectors1 within the Index that turned in the strongest performance over the six-month period were Information Technology and Industrials. The sectors within the Index that turned in the weakest performance over the six-month period were Telecommunication Services and Consumer Staples. The Fund’s Absolute Performance Information Technology companies were the most important contributor2 to the Fund’s absolute performance over the six-month period. MasterCard3, Salesforce.com, Microsoft, Oracle, and Texas Instruments were among the most important contributors to performance. International Business Machines and Altera were among the most important detractors from performance. Consumer Discretionary companies were the second most important contributor to the Fund’s absolute performance. Las Vegas Sands and DISH Network were among the most important contributors to performance. Consumer Staple companies were the most important detractor from the Fund’s absolute performance. Philip Morris International and Unilever were among the most important detractors from performance. Other important contributors to the Fund’s performance included Level 3 Communications and Textron. Other important detractors from the Fund’s performance included Experian, Republic Services, and Laboratory Corp. of America Holdings. The Fund no longer owns Level 3 Communications. The Fund had approximately 20% of its net assets invested in foreign companies at January 31, 2014. As a whole, those companies under-performed the domestic companies held by the Fund. The Fund’s Relative Performance Consumer Discretionary companies were the most important contributor to the Fund’s performance relative to the Index over the six-month period. The Fund’s Consumer Discretionary companies out-performed the corresponding sector within the Index and had a higher average weighting. Telecommunication Service companies were the second most important contributor to the Fund’s relative performance. The Fund’s Telecommunication Service companies (consisting only of Level 3 Communications) out-performed the corresponding sector within the Index and had a lower average weighting. Industrial companies were the most important detractor from the Fund’s relative performance. The Fund’s Industrial companies under-performed the corresponding sector within the Index and had a lower average weighting. Davis Research Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Research Fund’s principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, focused portfolio risk, headline risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, and fees and expenses risk. See the prospectus for a full description of each risk. Class A shares of Davis Research Fund have been registered with the Securities and Exchange Commission and, as of the date of this report, in selected states where eligible investors are residents. Shares of Davis Research Fund currently are not available for public sale in any other state or jurisdiction. Currently, only the directors, officers, and employees of the Fund or its investment adviser and sub-adviser (and the investment adviser itself and affiliated companies) are eligible to purchase Fund shares. The Adviser reserves the right to reject any offer to purchase shares. 1 The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2 A company’s or sector’s contribution to or detraction from the Fund’s performance is a product of both its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3 This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 2 DAVIS RESEARCH FUND Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis Research Fund Class A versus the Standard & Poor’s 500® Index for an investment made on January 31, 2004 Average Annual Total Return for periods ended January 31, 2014 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (10/31/01) Gross Expense Ratio Net Expense Ratio Class A - without sales charge 19.40% 17.59% 6.53% 6.53% 0.71% 0.71% Class A - with sales charge 13.73% 16.45% 6.01% 6.11% 0.71% 0.71% S&P 500® Index 21.52% 19.19% 6.83% 6.44% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis Research Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratio may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. 3 DAVIS RESEARCH FUND Fund Overview January 31, 2014 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 01/31/14 Net Assets) (% of 01/31/14 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 75.38% Information Technology 23.49% 18.82% Common Stock (Foreign) 20.47% Health Care 10.74% 13.47% Short-Term Investments 4.10% Materials 8.25% 3.46% Other Assets & Liabilities 0.05% Insurance 7.89% 2.88% 100.00% Diversified Financials 6.97% 8.33% Food, Beverage & Tobacco 6.77% 5.15% Capital Goods 6.19% 8.17% Retailing 5.26% 4.35% Media 4.55% 3.69% Consumer Services 3.77% 1.79% Commercial & Professional Services 3.42% 0.67% Energy 3.41% 10.07% Household & Personal Products 2.82% 2.13% Banks 2.73% 2.94% Food & Staples Retailing 2.23% 2.31% Other 1.51% 11.77% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 01/31/14 Net Assets) Las Vegas Sands Corp. Consumer Services 3.62% MasterCard, Inc., Class A Software & Services 3.43% SAP AG, ADR Software & Services 3.06% Loews Corp. Multi-line Insurance 3.05% Texas Instruments Inc. Semiconductors & Semiconductor Equipment 2.90% Unilever N.V., NY Shares Food, Beverage & Tobacco 2.88% Oracle Corp. Software & Services 2.85% Liberty Global PLC, Series C Media 2.77% Colgate-Palmolive Co. Household & Personal Products 2.70% UnitedHealth Group Inc. Health Care Equipment & Services 2.59% 4 DAVIS RESEARCH FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases; and (2) ongoing costs, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which is for the six-month period ended January 31, 2014. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end sales charges (loads). Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value Expenses Paid During Period* (08/01/13) (01/31/14) (08/01/13-01/31/14) Class A Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to the Class’s annualized operating expense ratio (0.71%)**, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratio reflects the impact, if any, of certain reimbursements from the Adviser. 5 DAVIS RESEARCH FUND Schedule of Investments January 31, 2014 (Unaudited) Shares Value (Note 1) COMMON STOCK – (95.85%) CONSUMER DISCRETIONARY – (14.45%) Consumer Durables & Apparel – (1.43%) NIKE, Inc., Class B $ Consumer Services – (3.62%) Las Vegas Sands Corp. Media – (4.36%) DISH Network Corp., Class A* Liberty Global PLC, Series C* Retailing – (5.04%) AutoZone, Inc.* Lowe's Cos, Inc. Tiffany & Co. TJX Cos, Inc. Total Consumer Discretionary CONSUMER STAPLES – (11.33%) Food & Staples Retailing – (2.14%) CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (6.49%) Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever N.V., NY Shares(Netherlands) Household & Personal Products – (2.70%) Colgate-Palmolive Co. Total Consumer Staples ENERGY – (3.27%) Halliburton Co. Schlumberger Ltd. Spectra Energy Corp. Transocean Ltd.(Switzerland) Total Energy FINANCIALS – (16.88%) Banks – (2.62%) Commercial Banks – (2.62%) Toronto-Dominion Bank(Canada) U.S. Bancorp Diversified Financials – (6.68%) Capital Markets – (3.41%) Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Franklin Resources, Inc. Goldman Sachs Group, Inc. 6 DAVIS RESEARCH FUND Schedule of Investments - (Continued) January 31, 2014 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financial Services – (3.27%) Berkshire Hathaway Inc., Class A* 4 $ Berkshire Hathaway Inc., Class B* JPMorgan Chase & Co. Insurance – (7.56%) Multi-line Insurance – (3.95%) Fairfax Financial Holdings Ltd.(Canada) Loews Corp. Property & Casualty Insurance – (1.74%) ACE Ltd. Progressive Corp. W. R. Berkley Corp. Reinsurance – (1.87%) Everest Re Group, Ltd. Real Estate – (0.02%) Brookfield Property Partners L.P. Total Financials HEALTH CARE – (10.29%) Health Care Equipment & Services – (8.01%) Becton, Dickinson and Co. Diagnosticos da America S.A.(Brazil) Laboratory Corp. of America Holdings* Quest Diagnostics Inc. UnitedHealth Group Inc. WellPoint, Inc. Pharmaceuticals, Biotechnology & Life Sciences – (2.28%) Agilent Technologies, Inc. Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (9.21%) Capital Goods – (5.93%) Brenntag AG(Germany) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Textron Inc. 7 DAVIS RESEARCH FUND Schedule of Investments - (Continued) January 31, 2014 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Commercial & Professional Services – (3.28%) Experian PLC(United Kingdom) $ Republic Services, Inc. Total Industrials INFORMATION TECHNOLOGY – (22.51%) Semiconductors & Semiconductor Equipment – (6.17%) Altera Corp. Applied Materials, Inc. First Solar, Inc.* Intel Corp. Texas Instruments Inc. Software & Services – (13.82%) International Business Machines Corp. MasterCard, Inc., Class A Microsoft Corp. Oracle Corp. Salesforce.com, Inc.* SAP AG, ADR(Germany) Technology Hardware & Equipment – (2.52%) Apple Inc. Hewlett-Packard Co. Total Information Technology MATERIALS – (7.91%) Air Products and Chemicals, Inc. Cemex S.A.B. de C.V., ADR(Mexico)* Ecolab Inc. Lafarge S.A.(France) Praxair, Inc. Sherwin-Williams Co. Total Materials TOTAL COMMON STOCK – (Identified cost $32,057,718) SHORT-TERM INVESTMENTS – (4.10%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.03%, 02/03/14, dated 01/31/14, repurchase value of $951,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.375%-2.00%, 01/15/16-01/31/16, total market value $970,020) $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.03%, 02/03/14, dated 01/31/14, repurchase value of $796,002 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-5.50%, 03/01/26-02/01/44, total market value $811,920) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,747,000) 8 DAVIS RESEARCH FUND Schedule of Investments - (Continued) January 31, 2014 (Unaudited) Total Investments – (99.95%) – (Identified cost $33,804,718) – (a) $ Other Assets Less Liabilities – (0.05%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $33,808,598. At January 31, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 9 DAVIS RESEARCH FUND Statement of Assets and Liabilities At January 31, 2014 (Unaudited) ASSETS: Investments in securities at value* (see accompanying Schedule of Investments) $ Cash Cash - foreign currencies** Receivables: Dividends and interest Investment securities sold Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased Accrued investment advisory fee Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed net investment income Accumulated net realized losses from investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Net Assets $ CLASS A SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ Maximum offering price per share (100/95.25 of $16.25)† $ *Including: Cost of Investments $ **Cost of cash - foreign currencies †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 10 DAVIS RESEARCH FUND Statement of Operations For the six months ended January 31, 2014 (Unaudited) INVESTMENT INCOME: Income: Dividends* $ Interest Total income Expenses: Investment advisory fees (Note 3) $ Custodian fees Transfer agent fees Audit fees Legal fees 55 Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Miscellaneous Total expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions Foreign currency transactions Net realized gain Net increase in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ See Notes to Financial Statements 11 DAVIS RESEARCH FUND Statements of Changes in Net Assets Six months ended January 31, 2014 (Unaudited) Year ended July 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain from investments and foreign currency transactions Net increase in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income CAPITAL SHARE TRANSACTIONS: Net increase in net assets resulting from capital share transactions (Note 4) Total increase in net assets NET ASSETS: Beginning of period End of period* $ $ *Including undistributed net investment income of $ $ See Notes to Financial Statements 12 DAVIS RESEARCH FUND Notes to Financial Statements January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Fund is a separate series of Davis New York Venture Fund, Inc. (a Maryland corporation). The Fund is registered under the Investment Company Act of 1940, as amended, as a non-diversified, open-end management investment company. The Fund’s investment objective is long-term growth of capital. The Fund commenced operations on October 31, 2001. Prior to January 19, 2011, the Fund offered shares in three classes, Class A, Class B, and Class C. The Fund ceased operations of Class B and Class C shares on January 19, 2011. Class A shares are sold with a front-end sales charge. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Fund’s Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Fund’s Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Fund’s valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. 13 DAVIS RESEARCH FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer Discretionary $ $ – $ – $ Consumer Staples – – Energy – – Financials – – Health Care – – Industrials – – Information Technology – – Materials – – Short-term securities – – Total Investments $ $ $ – $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the six months ended January 31, 2014. Master Repurchase Agreements - The Fund, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Fund may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss. When the forward currency contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Fund to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Fund includes foreign currency gains and losses realized on the sales of investments together with market gains and losses on such investments in the Statement of Operations. 14 DAVIS RESEARCH FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Federal Income Taxes- It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income or excise tax is required. The Adviser has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of January 31, 2014, no provision for income tax is required in the Fund’s financial statements related to these tax positions. The Fund’s federal and state (Arizona) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state department of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2010. At July 31, 2013, the Fund had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Expiring 07/31/2018 $ 07/31/2019 Total $ Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders -Dividends and distributions to shareholders are recorded on the ex-dividend date. Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales and foreign currency transactions. The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Fund. The Fund adjusts certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund. In addition, some of the Fund’s contracts with its service providers contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Fund cannot be determined and the Fund has no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. 15 DAVIS RESEARCH FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Directors Fees and Expenses - The Fund set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended January 31, 2014 were $6,235,585 and $4,294,054, respectively. NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Fund. DSA-NY performs research and portfolio management services for the Fund under a Sub-Advisory Agreement with the Adviser. The Fund pays no fees directly to DSA-NY. Certain directors and officers of the Fund are also directors and officers of the general partner of the Adviser. Investment Advisory Fees -Advisory fees are paid monthly to the Adviser. The fixed annual rate is 0.55% of the average net assets. Transfer Agent and Accounting Fees -Boston Financial Data Services, Inc. is the Fund’s primary transfer agent. The Adviser is also paid for certain transfer agent services. The fee paid to the Adviser for these services during the six months ended January 31, 2014 amounted to $119. State Street Bank and Trust Company (“State Street Bank”) is the Fund’s primary accounting provider. Fees for such services are included in the custodian fees as State Street Bank also serves as the Fund’s custodian. The Adviser is also paid for certain accounting services. The fee paid to the Adviser for these services during the six months ended January 31, 2014 amounted to $1,002. Distribution Plan Fee -The Fund has adopted a Distribution Plan (“12b-1 Plan”) for Class A shares. Under the 12b-1 Plan, the Fund reimburses Davis Distributors, LLC (“Distributor”), the Fund’s Underwriter, for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at an annual rate up to 0.25% of the average net assets maintained by the responsible dealers. There was no service fee for Class A shares of the Fund for the six months ended January 31, 2014. Sales Charges -Front-end sales charges and contingent deferred sales charges (“CDSC”) do not represent expenses of the Fund. They are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Class A shares of the Fund are sold at net asset value plus a sales charge and are redeemed at net asset value. On purchases of $1 million or more, the sales charge will not be applied; however a CDSC of 0.50% may be imposed upon redemption if those shares are redeemed within the first year of purchase. The Distributor received no commissions earned on sales of Class A shares of the Fund for the six months ended January 31, 2014. 16 DAVIS RESEARCH FUND Notes to Financial Statements – (Continued) January 31, 2014 (Unaudited) NOTE 4 - CAPITAL STOCK At January 31, 2014, there were 3.5 billion shares of capital stock ($0.05 par value per share) authorized for Davis New York Venture Fund, Inc., of which 500 million shares are classified as Davis Research Fund.Transactions in capital stock were as follows: Six months ended January 31, 2014 (Unaudited) Sold Reinvestment of Distributions Redeemed Net Increase Shares:Class A Value:Class A $ Year ended July 31, 2013 Sold Reinvestment of Distributions Redeemed Net Increase Shares:Class A Value:Class A $ NOTE 5 - BANK BORROWINGS The Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. The Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. The Fund had no borrowings during the six months ended January 31, 2014. 17 DAVIS RESEARCH FUND Financial Highlights The following financial information represents selected data for each share of capital stock outstanding throughout each period: Class A Six months ended January 31, Year ended July 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations Dividends and Distributions: Dividends from Net Investment Income Total Dividends and Distributions Net Asset Value, End of Period $ Total Returna % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross %b % Netc %b % Ratio of Net Investment Income to Average Net Assets %b % Portfolio Turnover Rated 11 % 45 % 28 % 30 % 55 % 29 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Sales charges are not reflected in the total returns. Total returns are not annualized for periods of less than one year. b Annualized. c The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. d The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 18 DAVIS RESEARCH FUND Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us. We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction. In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent. We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services. We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made. We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Fund will mail only one copy of each prospectus, Annual, and Semi-Annual Report to shareholders having the same last name and address on the Fund’s records. The consolidation of these mailings, called householding, benefits the Fund through reduced mailing expense. If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279. Individual copies of current prospectuses and reports will be sent to you within 30 days after the Fund receives your request to stop householding. 19 DAVIS RESEARCH FUND Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death, or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon Feinblatt LLC (law firm). 13 Director, Rodney Trust Company (trust and asset management company). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company. 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago (public transportation system). Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corp. (diversified financial holding company). 13 Director, Graham Holdings Company (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). Samuel H. Iapalucci (07/19/52) Director Director since 2006 Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering) until 2008. 13 Director, exp Global Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Principal, Spears Abacus Advisors, LLC (investment management firm) since 2011; Chairman, NorthRoad Capital Management, LLC (investment management firm) 2002-2011. 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010. 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Co., N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 20 DAVIS RESEARCH FUND Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. 15 Director, Selected Funds (consisting of two portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 15 Director, Selected Funds (consisting of two portfolios) since 1998; Director, Graham Holdings Company (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President and Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Ryan M. Charles (born 07/25/78, Davis Funds officer since 2014). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of two portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer, and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 21 DAVIS RESEARCH FUND Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 1225 Seventeenth Street, Suite 800 Denver, Colorado 80202 For more information about Davis Research Fund, including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report. The Fund’s Statement of Additional Information contains additional information about the Fund’s Directors and is available without charge, upon request, by calling 1-800-279-0279. ITEM 2.CODE OF ETHICS Not Applicable ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES Not Applicable ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6.SCHEDULE OF INVESTMENTS Not Applicable.The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11.CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-2 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12.EXHIBITS (a)(1)Not Applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a)(3)Not Applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE, INC. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:April 4, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:April 4, 2014 By/s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date:April 4, 2014
